


110 HR 3064 IH: Emergency Immigration Workload Reduction and Homeland

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3064
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To suspend certain nonessential visas, in order to
		  provide temporary workload relief critical to the successful reorganization of
		  the immigration and naturalization functions of the Department of Homeland
		  Security, to ensure that the screening and monitoring of arriving immigrants
		  and nonimmigrants, and the deterrence of entry and settlement by illegal or
		  unauthorized aliens, is sufficient to maintain the integrity of the sovereign
		  borders of the United States, and for other purposes.
	
	
		1.Short title
			(a)Short
			 TitleThis Act may be cited as the Emergency Immigration Workload Reduction and Homeland
			 Security Enhancement Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Severability.
					Sec. 3. Findings.
					Sec. 4. Temporary suspension of visa
				waiver program.
					Sec. 5. Temporary suspension of
				adjustment of status.
					Sec. 6. Temporary suspension of
				renewals of temporary protected status.
					Sec. 7. Temporary suspension of
				certain immigrant visa programs.
					Sec. 8. Restriction of nonimmigrant
				visas for nationals of countries denying or delaying acceptance of
				aliens.
					Sec. 9. Waivers of temporary
				suspensions.
					Sec. 10. Termination of temporary
				suspensions.
					Sec. 11. Suspension of nonimmigrant
				visas.
					Sec. 12. Temporary funding for
				detention and removal assistance provided by State and local law enforcement
				agencies.
					Sec. 13. Effective date.
				
			2.SeverabilityIf any provision of this Act, or the
			 application of such a provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of the Act, and the application of this Act to
			 any other person or circumstance, shall not be affected by such holding.
		3.FindingsThe Congress finds as follows:
			(1)The effective
			 establishment and organization of the Directorate of Border and Transportation
			 Security of the Department of Homeland Security is imperative if the
			 Directorate is to carry out the immigration enforcement responsibilities
			 delegated to it by the Congress in the manner expected by the American
			 people.
			(2)The effective
			 implementation of these duties will not be achieved without an unacceptable
			 compromise to the security interests of the United States unless certain
			 immigration programs are temporarily suspended, and other material assistance
			 is provided to law enforcement agencies and other entities that support the
			 immigration enforcement functions of the Directorate, until such time as the
			 Secretary of Homeland Security can make the certifications to Congress required
			 in section 10.
			(3)Such
			 certifications, taken together, will establish the effective operational
			 transfer of immigration enforcement functions to the new Directorate.
			4.Temporary
			 suspension of visa waiver programThe admission of aliens to the United States
			 under section 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187) is suspended.
		5.Temporary
			 suspension of adjustment of status
			(a)In
			 GeneralThe authority of the Secretary of Homeland Security to
			 adjust the status of any alien to that of an alien lawfully admitted for
			 permanent residence under section 240A of the Immigration and Nationality Act (8 U.S.C. 1229b)
			 or section 245 of such Act (8 U.S.C. 1187), is suspended.
			(b)Effect on
			 ApplicationsThe suspension described in subsection (a) shall
			 include the suspension of acceptance for filing of applications for the
			 adjustments of status described in such subsection.
			6.Temporary
			 suspension of renewals of temporary protected statusThe authority of the Secretary of Homeland
			 Security to extend any designation made under subparagraph (B) or (C) of
			 section 244(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1254(b)(1)) is suspended.
		7.Temporary
			 suspension of certain immigrant visa programs
			(a)Brothers and
			 Sisters of CitizensThe allocation of family-sponsored immigrant
			 visas to alien brothers and sisters of citizens under section 203(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)(4)), and the admission of such aliens to the United States as
			 immigrants, is suspended.
			(b)Sons and
			 Daughters of CitizensThe allocation of family-sponsored
			 immigrant visas to alien sons and daughters of citizens under paragraph (1) or
			 (3) of section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)), and the admission of such aliens
			 to the United States as immigrants, is suspended.
			(c)Unmarried Sons
			 and Daughters of Permanent Resident Aliens
				(1)In
			 generalThe allocation of family-sponsored immigrant visas to
			 aliens who are the unmarried sons and daughters (but are not the children) of
			 an alien lawfully admitted for permanent residence under section 203(a)(2)(B)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1153(a)(2)(B)), and the admission of such aliens to the United States
			 as immigrants, is suspended.
				(2)ChildrenThe
			 allocation of family-sponsored immigrant visas to aliens who are the children
			 of an alien lawfully admitted for permanent residence under section
			 203(a)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(a)(2)(A)), and the admission of such aliens to
			 the United States as immigrants, is suspended, except that this paragraph shall
			 not apply to dependent children who are under 18 years of age at the time an
			 immigrant visa becomes available to the child.
				(d)Diversity
			 ImmigrantsThe allocation of immigrant visas to aliens under
			 section 203(c) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(c)), and the admission of such aliens to the
			 United States as immigrants, is suspended.
			(e)Effect on
			 Classification PetitionsThe suspensions of immigrant visa
			 allocations described in this section shall include the suspension of
			 acceptance for filing of petitions for classification under section 204 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1154) with respect to the affected immigrant visa categories.
			8.Restriction of
			 nonimmigrant visas for nationals of countries denying or delaying acceptance of
			 aliens
			(a)Public Listing
			 of Aliens With No Significant Likelihood of Removal
				(1)In
			 generalThe Secretary of Homeland Security shall establish and
			 maintain a public listing of every alien who is subject to a final order of
			 removal and with respect to whom the Secretary or any Federal court has
			 determined that there is no significant likelihood of removal in the reasonably
			 foreseeable future due to the refusal, or unreasonable delay, of all countries
			 designated by the alien or under this section to receive the alien.
				(2)Discontinuation
			 of visasIn the case of any foreign state for which 24 or more of
			 the citizens, subjects, or nationals of such state appear on the public listing
			 described in paragraph (1), such foreign state shall be deemed to have denied
			 or unreasonably delayed the acceptance of such aliens, and the Secretary of
			 Homeland Security shall make the notification to the Secretary of State
			 prescribed in section 243(d) of the Immigration
			 and Nationality Act (8 U.S.C. 1253(d)). Consular officers in such
			 foreign state shall accordingly discontinue the issuance of nonimmigrant visas
			 to citizens, subjects, or nationals of the state.
				(b)SunsetSubsection
			 (a) shall sunset in accordance with section 10.
			9.Waivers of
			 temporary suspensions
			(a)In
			 GeneralThe Secretary of Homeland Security may, in the
			 Secretary’s discretion—
				(1)waive on an
			 individual case-by-case basis sections 5, 7, and 8; or
				(2)waive, with the
			 concurrence for the Secretary of State, section 4 for designated classes of
			 applicants, if such applicants are not inadmissible under section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) or deportable under section 237(a) of such Act (8 U.S.C
			 1227).
				(b)DelegationThe
			 Secretary of Homeland Security may, in the discretion of the Secretary,
			 delegate to the Secretary of State, for designated classes of applicants, the
			 waiver authority of subsection (a)(1) with respect to sections 7 and 8.
			10.Termination of
			 temporary suspensionsSections
			 4 through 9 shall cease to be effective one week after the certification by the
			 Secretary of Homeland Security to the Congress that the following conditions
			 are satisfied:
			(1)The integrated
			 entry and exit data system required by the Immigration and
			 Naturalization Service Data Management Improvement Act of 2000
			 (Public Law 106–215), including the requirements added by section 302(a) of the
			 Enhanced Border Security and Visa Entry Reform Act of 2002
			 (Public Law 107–173), is fully operational at all ports of entry.
			(2)The system of
			 machine-readable tamper-resistant visas and other travel and entry documents
			 required by section 302(b) of the Enhanced Border Security and Visa
			 Entry Reform Act of 2002 (Public Law 107–173), as well as the
			 technology standard for visa waiver program participants required by section
			 302(c) of such Act, are fully operational at all ports of entry and, where
			 applicable, at consular posts abroad.
			(3)The Department of
			 Homeland Security has the operational capability to take into custody and
			 remove from the United States any alien described in section 237(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1227(a)) who has been brought to the attention of the Service by a State
			 or local law enforcement agency.
			(4)Adequate Federal
			 funds have been appropriated and are available to reimburse all verified claims
			 described in section 12.
			(5)The data system
			 for the registration of aliens under chapter 7 of title II of the
			 Immigration and Nationality Act (8
			 U.S.C. 261 et seq.) is fully operational and—
				(A)is fully compliant
			 with the data system integration and interoperability standards enacted in
			 section 202(a) of the Enhanced Border Security and Visa Entry Reform
			 Act of 2002 (Public Law 107–173);
				(B)ensures the entry
			 of all registrations made in accordance with section 221(b) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1201(b)) into the registration system at the time at the time of the
			 relevant visa application;
				(C)ensures that all
			 other registrations made under procedures required by section 264 of such Act
			 (8 U.S.C. 1304) are entered into the data system within 72 hours of submission
			 by the alien of an approved form of registration; and
				(D)ensures that all
			 notices of change of address required by section 265 of such Act (8 U.S.C.
			 1305) are entered in the data system within 5 working days of submission by the
			 alien of an approved change of address form.
				(6)A
			 program for the random audit of the backlog of applications for changes in
			 immigration status by aliens present in the United States existing on the
			 effective date of this Act has been fully implemented by the Department of
			 Homeland Security.
			(7)The program
			 described in paragraph (6) reliably indicates that the incidence of fraud or
			 false statements is no more than 3 percent of all approved applications.
			(8)The foreign
			 student monitoring system described in section 641 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act (8 U.S.C. 1372),
			 as amended and expanded by sections 501 and 502 of the Enhanced
			 Border Security and Visa Entry Reform Act of 2002 (Public Law
			 107–173), is fully operational, and no educational institution certified to
			 receive nonimmigrant students under subparagraph (F), (M), or (J) of section
			 101(a)(15) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)) registers or admits aliens present in the
			 United States in violation of law.
			(9)The number of
			 aliens removed from the United States, during each of 4 months preceding the
			 month in which the certification under this section is executed, was at least
			 25 percent higher than in the comparable months of the previous year.
			(10)All reports and
			 plans, and all operational transfers of functions, required under title IV of
			 the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.)
			 have been successfully performed and implemented to the extent required by law
			 as of the certification date.
			(11)The elimination
			 of the backlog of immigration benefit applications required by section 458 of
			 the Homeland Security Act of 2002 (Public Law 107–296; 116
			 Stat. 2201) has been completed.
			(12)The annual report
			 required by section 205(b) of the American Competitiveness in the
			 Twenty-First Century Act of 2000 (8 U.S.C. 1574(b)), for the fiscal
			 year preceding the date of the certification, has been submitted to the
			 Congress.
			(13)Process changes
			 described in section 205(b)(2)(C)(vi) of the American Competitiveness
			 in the Twenty-First Century Act of 2000 (8 U.S.C. 1574(b)(2)(C)(vi))
			 have been implemented and are substantially operational.
			11.Suspension of
			 nonimmigrant visas
			(a)In
			 GeneralThe authority of the Secretary of State to issue
			 nonimmigrant visas is suspended. The authority of the Secretary of Homeland
			 Security to admit nonimmigrant aliens into the United States is
			 suspended.
			(b)Effect on
			 ApplicationsThe suspensions described in subsection (a) shall
			 include the suspension of acceptance for filing of applications for
			 nonimmigrant visas and applications for admission as a nonimmigrant.
			(c)Waivers
			 AuthorizedThe Secretary of Homeland Security may, in the
			 Secretary’s discretion, waive the application of subsection (a) in the case of
			 any alien or class of aliens if the following conditions are satisfied:
				(1)Section 203(c) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1153(c), and any other provision of law authorizing the issuance of
			 diversity immigrant visas, is repealed.
				(2)Personal
			 interviews are mandatory for admission of aliens to the United States under
			 section 217 of the Immigration and Nationality
			 Act (8 U.S.C. 1187).
				(3)The Secretary,
			 with the Secretary of State, verifies that each alien admitted on the basis of
			 a nonimmigrant visa has had a personal interview with a consular officer prior
			 to the issuance of the visa.
				(d)ConstructionDuring
			 any period in which a waiver granted under subsection (c) applies to aliens
			 barred from receipt of nonimmigrant visas under section 7(a)(2), the bar shall
			 supersede the waiver.
			12.Temporary funding
			 for detention and removal assistance provided by State and local law
			 enforcement agenciesThe
			 Secretary of Homeland Security shall reimburse verifiable claims submitted by a
			 law enforcement agency of a State, or any political subdivision of a State,
			 that were lawfully incurred for the emergency medical care, housing, and care
			 in a secure facility, and the transportation into Federal custody at a location
			 designated by the Secretary, of any alien detained as inadmissible under
			 section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)) or deportable under section 237(a) of such
			 Act (8 U.S.C. 1227(a)), if—
			(1)transfer to
			 Federal custody has occurred;
			(2)(A)a determination is
			 subsequently made under section 240(c)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1229a(c)(1)) that such alien is removable; or
				(B)a determination is made that the alien
			 has permanently departed the United States;
				(3)reimbursement for
			 all costs excepting transportation costs is made according to a per diem rate
			 established by the Secretary; and
			(4)the first day of
			 such detention is not later than the date on which the certification described
			 in section 9 is made.
			13.Effective
			 dateThis Act shall take
			 effect in each local time zone upon the commencement in such zone of the first
			 Sunday that occurs two weeks after the date of the enactment of this
			 Act.
		
